Citation Nr: 1608114	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-14 619	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested by vertigo.

3.  Entitlement to service connection for a skin disability (claimed as eczema), to include as due to exposure to herbicides.

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2014 rating decisions by the Philadelphia, Pennsylvania RO.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence.

The issues of service connection for hearing loss and regarding the rating for lumbosacral strain are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  A disability manifested by vertigo was not manifested during the Veteran's active duty service, and is not shown to be related to his service.

2.  A skin disability was not manifested during the Veteran's active duty service, and it is not shown to be related to his service, to include as due to his exposure to herbicides therein.





CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by vertigo is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  During the October 2015 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between the claimed disabilities and the Veteran's service); his testimony reflects that he is aware of what is needed to substantiate the claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims addressed on the merits below, the low threshold of McLendon has not been met as there is no evidence that either of the disabilities was manifested during the Veteran's active service, and nothing in the record that indicates that either of the disabilities may be related directly to his service/exposure to herbicides therein).  Therefore, a VA examination to secure a nexus opinion in these matters is not necessary.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  




Disability Manifested by Vertigo

The Veteran contends that he has a disability manifested by vertigo that was incurred in or caused by service.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a disability manifested by vertigo.  On August 1967 service separation examination, his ears were normal on clinical evaluation; in a contemporaneous report of medical history, he denied any history of dizziness or fainting spells.

In a January 2012 statement, the Veteran's primary care physician Dr. Renzi stated that the Veteran has a history of vertigo.  He stated that the Veteran injured his back and neck in a car accident.  

In a February 2014 opinion, Dr. Renzi opined that the Veteran is disabled due to lumbosacral strain, hearing loss, eczema and vertigo, "all of which were military related".  

VA treatment records from February 2012 through June 2015 do not show any complaints or treatment for vertigo.

At the October 2015 Board hearing, the Veteran testified that his previous primary care doctor (before he sought treatment through VA) treated him for complaints of losing his balance due to vertigo.  He testified that he fell down the steps once.  He testified that he has (non-service connected) Meniere's disease, one of the symptoms of which is vertigo.

A disability manifested by vertigo was not manifested in service, and the Veteran does not contend otherwise.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed disability manifested by vertigo is or may be related to the Veteran's service.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative evidence of a nexus between his vertigo and his military service.  The very brief statement from Dr. Renzi does not contain any explanation of rationale whatsoever and appears to be based entirely on the Veteran's self-reported medical history rather than a complete review of the pertinent factual evidence; therefore, it lacks probative value.

As a layperson the Veteran is not competent to associate a claimed current symptom to remote military service/to opine regarding the etiology of any disability manifested by vertigo.  Such opinion requires specific medical training.  He does not cite to supporting medical opinion or medical treatise evidence.  Accordingly, his own opinions are not probative evidence regarding the etiology of this claimed disability.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested by vertigo.  Accordingly, the appeal in the matter must be denied.

A Skin Disability (claimed as eczema)

The Veteran claims that he has eczema that was incurred in or caused by service, to include as due to exposure to herbicides therein.  

Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); eczema is not among the listed diseases.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for eczema as due to Agent Orange exposure is not warranted.  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era (and is presumed to have been exposed to herbicides/Agent Orange during such service).  However, his STRs are silent for complaints, findings, treatment, or diagnosis of a skin disorder.  On August 1967 service separation examination, his skin was normal on clinical evaluation; and in a contemporaneous medical history report, he denied a history of skin disease.

In a January 2012 statement, the Veteran's primary care physician Dr. Renzi stated that the Veteran has eczema.  In a February 2014 opinion, Dr. Renzi opined that the Veteran is disabled due to lumbosacral strain, hearing loss, eczema and vertigo, "all of which were military related".  

VA treatment records show that in June 2014, the Veteran complained of skin tags in the bilateral neck crease area that he wished to have removed; two skin tags were removed from the left neck in September 2014.  His postservice treatment records are otherwise silent for any treatment of eczema or other skin disability.

A skin disability was not manifested in service, nor does the Veteran contend that it did.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed eczema is, or may be, related to the Veteran's service, to include by virtue of exposure to Agent Orange.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his reported eczema and his military service, to include Agent Orange exposure.  The Board notes that the very brief statement from Dr. Renzi is unaccompanied by rationale; is based on the Veteran's self-reported medical history rather than a complete review of the pertinent evidence; and has no probative value.

As a layperson, the Veteran is not competent to associate a claimed skin manifestation to his military service/exposure to include Agent Orange therein in the absence of continuity of such manifestation during the interim since service.  Such opinion requires specific medical training.   He does not cite to supporting probative medical opinion (Dr. Renzi's is not, as it includes no rationale) or treatise evidence.  His unsupported statements are not competent evidence of a nexus between his current skin disability and his service/exposure to herbicides therein.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a disability manifested by vertigo is denied.

Service connection for a skin disability claimed as eczema, including as due to exposure to herbicides is denied.


REMAND

On review of the record, the Board finds that the matters of service connection for bilateral hearing loss and regarding the rating for lumbosacral strain must be remanded for evidentiary development.

The Veteran contends that his hearing acuity was damaged by his service in the artillery; it is established that he was exposed to excessive noise in service.  On May 2011 VA audiological examination, the examiner opined that the Veteran's hearing loss is not caused as a result of noise exposure or any activity while in the military, noting that his hearing was normal upon discharge and he reported the onset of hearing loss in the 1980s.  The Board finds this explanation of rationale to be inadequate for rating purposes (under governing caselaw), and that a remand for corrective action is necessary.  

Additionally, the Veteran contends that his lumbar spine disability has worsened since the most recent (August 2013) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current rating does not reflect his current back symptoms and related impairment.  He testified before the Board that he cannot sit for long periods of time and sometimes has difficulty walking.  An examination to assess the current severity of the disability is necessary.

Finally, records of VA treatment the Veteran has received for the disabilities at issue may contain pertinent information (and VA treatment records are constructively of record) and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the record) clinical records of VA evaluations or treatment the Veteran has received for the disabilities at issue.  

2.  The AOJ should arrange for an audiological examination of the Veteran to determine the etiology of his hearing loss disability (specifically whether it is related to his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note that under governing caselaw normal audiometry at separation does not preclude a finding that a current hearing loss disability may be related to service/preclude an award of service connection for the hearing loss, and provide an opinion that responds to the following: 

Please identify the most likely etiology for the Veteran's bilateral hearing loss disability. Specifically, is it at least as likely as not (a 50 % or better probability) that the hearing loss is related to the Veteran's service (and specifically his acknowledged exposure to excessive levels of noise therein)?  If the opinion is to the effect that the hearing loss is unrelated to service, please identify the etiology considered more likely.

The opinion must include rationale.

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the current severity of his lumbosacral strain.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran the examiner should describe all symptoms and impairment of the lumbosacral strain in detail.  Tests or studies must include range of motion studies, with notation of any further limitations due to pain, use, weakness, flare-ups, and any other such factors.  The nature and severity of any neurological symptoms should be noted.  If disc disease related to the lumbosacral strain is identified, it should be established whether there were any related incapacitating episodes, i.e., bedrest prescribed by a physician (and if so their frequency, duration and severity).  The examiner must include rationale with all opinions.

4.  The AOJ should then review the expanded record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


